Citation Nr: 0630389	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  94-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine.

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to an increased evaluation for arthritis of 
the right shoulder, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the right fibula, currently evaluated as 20 
percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left wrist. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for a psychiatric disorder, to include depression and 
post-traumatic stress disorder (PTSD), prior to May 30, 2002. 

8.   Entitlement to an initial evaluation in excess of 50 
percent for a psychiatric disorder, to include depression and 
PTSD, since May 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961. 

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions 
rendered since October 1992 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The case was previously before the Board.  In October 1997, 
the Board denied the veteran's claims for service connection 
for hypothyroidism and for prostatitis, as well as the claim 
for an effective date prior to March 31, 1992, for the 
assignment of a 20 percent rating for arthritis of the right 
knee.  The Board also granted the veteran's claims for 
increased ratings for arthritis of the right hip and right 
knee. Therefore, these issues are no longer in appellate 
status.

In October 1997, the Board also remanded the veteran's claims 
for service connection for a left elbow disability and for a 
gastrointestinal disability, as well as his claim for an 
increased evaluation for residuals of a fracture of the right 
fibula.  In a January 2003 rating decision, the RO granted 
service connection for a gastrointestinal disability.  As 
this determination constitutes a full grant of the benefits 
sought as to that claim, the issue involving service 
connection for a gastrointestinal disability is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

In June 2004, the Board denied the veteran's claim for 
service connection for a left elbow disability.  The Board 
also remanded the issue involving an increased evaluation for 
residuals of a fracture of the right fibula.  That 
development has been completed.  

The issues involving the propriety of the initial evaluation 
assigned for his service-connected carpel tunnel syndrome of 
the right and left wrists, as well as the initial evaluation 
assigned for his service-connected psychiatric disability, to 
include depression and PTSD, are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Medical evidence establishes that the veteran's arthritis 
of the thoracic spine is aggravated by his service-connected 
above-the-left-knee amputation. 

3.  Medical evidence establishes that the veteran's arthritis 
of the cervical spine is aggravated by his service-connected 
above-the-left-knee amputation.

4.  The veteran is right hand dominant.

5.   The veteran's right shoulder is manifested by abduction 
limited to 90 degrees, objective evidence of pain on motion, 
and X-ray evidence of arthritis.

6.  The veteran's right ankle is manifested by dorsiflexion 
from zero to 15 degrees, plantar flexion from zero to 40 
degrees, with no evidence of malunion or nonunion of the 
tibia or fibula.  


CONCLUSIONS OF LAW

1.  Arthritis of the thoracic spine is secondary to service-
connected above-the-left-knee amputation on the basis of 
aggravation.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp 2005); 38 C.F.R. §§ 3.303, 3.310 (2003).  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2005).

2.  Arthritis of the cervical spine is secondary to service-
connected above-the-left-knee amputation on the basis of 
aggravation.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for a 20 percent evaluation for arthritis of 
the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the right fibula have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 
5270, 5271 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for arthritis of 
the thoracic and cervical spine, as well as increased 
evaluations for his service-connected right shoulder and 
right ankle disabilities.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The veteran was informed of the evidence needed to 
substantiate his claims by means of a letter by the RO dated 
in October 2002.  This letter provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A.           § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  VA informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, as the Board concludes 
below that the evidence supports the veteran's claims for 
service connection for arthritis of the thoracic and cervical 
spine, the RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Therefore, the veteran will not 
be prejudiced by granting this claim.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).   

The Board notes that the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date with respect to his increased evaluation 
claims for his service-connected right shoulder and right 
ankle disabilities.  However, since the claim for an 
increased evaluation concerning his right ankle disability is 
being denied, no effective date will be assigned by virtue of 
this decision.  Therefore, there can be no possibility of any 
prejudice to the veteran.  See Bernard, supra.   The Board 
also finds no prejudice to the veteran by the Board's 
decision to grant an increased evaluation to 20 percent of 
his right shoulder disability.  Id.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the Board finds that the RO fulfilled its duty to 
obtain all relevant evidence with respect to the issues on 
appeal.  The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA medical records identified by the 
veteran and his representative.  The veteran was also 
afforded two VA examinations to determine the nature and 
severity of his right ankle and right shoulder disabilities.  
These examination reports appear adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.



II.  Service Connection for 
Arthritis of the Thoracic and 
Cervical Spine

Service connection has been established for an above-the-
left-knee amputation.  The veteran now claims that he 
developed arthritis in his thoracic and cervical spine as a 
result of this service-connected disability.  For the reasons 
set forth below, the Board finds that the evidence supports 
his claims.  

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, such as arthritis, that were manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records make no reference to 
arthritis of the thoracic or cervical spine.  An April 1959 
entry noted the veteran's complaints of stiffness and 
soreness in his back.  He also reported a neck ache.  
However, a physical examination was negative, and no 
diagnosis pertaining to the thoracic or cervical spine was 
provided.  Thus, a chronic disability involving the veteran's 
thoracic or cervical spine was not shown in service.  The 
Board also notes that arthritis involving the thoracic or 
cervical spine was not shown during the one-year presumptive 
period after service. 

However, the veteran claims that he developed arthritis in 
his thoracic and cervical spine as a result of using crutches 
and having to put on his prosthetic device due to his 
service-connected above-the-left-knee amputation.  Thus, his 
claim is premised on a theory of secondary service 
connection.  

The veteran first reported problems with his thoracic and 
cervical spine in July 1992, at which time he received 
chiropractic treatment for mid and upper back pain.  X-rays 
performed during a VA examination in July 1992 revealed a 
slight decrease in the height of T-11 and T-12 vertebral 
bodies.  A February 1998 VA radiology report also revealed 
degenerative disc disease at C6-C7.  

The veteran was afforded a VA examination in August 2001 to 
determine the nature and etiology of mid and upper back pain.  
At that time, the VA examiner determined that the veteran's 
arthritis of the cervical and thoracic spine appeared to be 
the result of simple wear and tear and not attributable to 
his service-connected leg injury.

In a January 2005 letter, however, J.S. M.D., reached a 
different conclusion.  Dr. J.S. indicated that the veteran's 
degenerative joint disease involving his back and neck had 
been accelerated by the fact that he had a left above-the-
knee amputation in 1960.  Dr. J.S. then explained that, 
"This should be considered part of his service-connected 
problems.  It is felt that with the extra wear and tear on 
his spine with the carrying of an artificial limb, as well as 
crutch walking and uneven gait has accelerated the 
degeneration of his shoulder and cervical and thoracic 
spine."  

The Board is therefore presented with conflicting medical 
opinions.  A VA examiner determined that the veteran's 
arthritis of the thoracic and cervical spine was not related 
to his service-connected above-the-left-knee amputation, 
while a private physician concluded that the veteran's 
arthritis was indeed aggravated by this service-connected 
disability.  After reviewing these opinions, the Board finds 
that there is a balance of positive and negative evidence 
concerning the issue as to whether the veteran's arthritis of 
the thoracic and cervical spine was aggravated by his 
service-connected above-the-left knee amputation.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the- doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Accordingly, the Board finds 
that service connection for arthritis of the thoracic and 
cervical spine is warranted on the basis of aggravation.

III.  Increased Evaluation for Arthritis of the Right 
Shoulder

The record shows that the veteran developed arthritis in his 
right (dominant) shoulder as a result of using crutches 
because of his service-connected above-the-left-knee 
amputation.  As a result, a July 1996 rating decision granted 
service connection and assigned a 10 percent evaluation for 
arthritis of the right shoulder, effective December 1995.  

The veteran now claims that his arthritis of the right 
shoulder is more disabling than reflected in the currently 
assigned 10 percent evaluation.  For the reasons set forth 
below, the Board agrees and finds that the evidence supports 
a 20 percent evaluation for this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The September 2002 rating decision on appeal evaluated the 
veteran's arthritis of the right shoulder as 10 percent 
disabling under DC 5203, for impairment of the clavicle or 
scapula.  This code provision provides a 10 percent 
evaluation for malunion of the clavicle or scapula, or where 
there is nonunion without loose movement.  A 20 percent 
evaluation is assigned where there is nonunion of the joint 
with loose movement, or where there is a current dislocation 
of the joint.  See 38 C.F.R. § 4.71a, DC 5203.  

The RO also considered DC 5201, for limitation of arm motion.  
This code provision provides a 20 percent evaluation where 
motion of either arm is limited to the shoulder level.  A 30 
percent evaluation requires that motion of the major arm be 
limited to midway between the side and shoulder level, and a 
40 percent evaluation requires limitation of motion of the 
major arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, DC 5201.  

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 Vet. 
App. 129, 139 (1992).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that codes that provide a rating 
solely on the basis of loss of range of motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, weakened movement, 
excess fatigability, or incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

In this case, the veteran's arthritis of the right shoulder 
was initially examined by VA in August 2001.  A physical 
examination at that time showed a well-healed non-tender 
surgical scar over the tip of the acromion.  Range-of-motion 
testing of the right arm showed flexion and abduction to 150 
degrees, external rotation to 60 degrees, and internal 
rotation to 30 degrees.  Crepitus was present on all 
movements.  The diagnosis was traumatic arthritis of the 
right shoulder.  

A VA physical therapy report dated in June 2004 showed that 
the veteran was referred for pain in his lower and mid back.  
Objectively, the veteran was able to flex and abduct both 
shoulders to 90 degrees.  No further findings were reported. 

The veteran was afforded an additional VA examination in 
October 2004.  At that time, the veteran reported pain at 
level 6 (on a pain scale from zero to 10) in his right 
shoulder, with weakness, stiffness, and swelling.  He also 
reported an unstable feeling, as well as a giving-away 
sensation with fatigability and lack of endurance.  He 
reported daily flare-ups of pain in which pain would reach 
level 8/10 for approximately two hours.  However, there was 
no evidence of any dislocation or subluxation.  The veteran 
said that pain prevented him from shooting a basketball.  His 
hobbies involving automobile mechanics and painting were also 
markedly affected.  

On physical examination, tenderness was present both 
anteriorly and posteriorly to the right shoulder joint 
without obvious swelling.  Range-of-motion testing revealed 
flexion to 140 degrees, with pain beginning at 100 degrees; 
abduction to 100 degrees, with pain throughout; external 
rotation to 70 degrees with pain; and internal rotation to 15 
with pain.  X-rays revealed mild degenerative changes of the 
humeral head with a narrowed subacromial joint, with 
underlying impingement versus chronic rotator cuff injury 
which could not be entirely differentiated or excluded.  The 
diagnostic impression was degenerative arthritis of the right 
shoulder secondary to undue stress after many years of using 
crutches.  

In light of these findings, the Board concludes that the 
evidence supports a 20 percent evaluation for the veteran's 
arthritis of the right shoulder under DC 5201.  As noted, a 
20 percent evaluation under DC 5201 requires limitation of 
motion of the arm at shoulder level, which is essentially 90 
degrees of abduction.  See 38 C.F.R. § 4.71a, DC 5201.  The 
veteran was able to abduct his right arm to 150 degrees in 
August 2001, to 90 degrees is June 2004, and to 100 degrees 
in October 2004.  The Board notes the June 2004 report 
listing 90 degrees of abduction is the only finding which 
meets the criteria for a 20 percent evaluation under DC 5201, 
and that the veteran was subsequently able to abduct his 
right arm to 100 degrees in October 2004. 

In addition to the criteria listed at DC 5201, however, the 
Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, 8 Vet. App. at 204-05 (1995).  The 
Board notes that the veteran's right shoulder clearly 
exhibits weakened movement and loss of motion due to pain.  
For instance, the August 2001 VA examination report noted 
that crepitus was present on all movements of the right 
shoulder.  In addition, the October 2004 VA examination 
report noted that pain was present throughout abduction and 
was also present with internal and external rotation.  Thus, 
in light of the June 2004 report showing abduction of the 
right shoulder limited to 90 degrees, with consideration of 
the provisions of 38 C.F.R.   §§ 4.40, 4.45, 4.59, the Board 
finds that the symptomatology more nearly approximates the 
criteria set forth under DC 5201 for a 20 percent disability 
evaluation. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 20 percent for the veteran's 
arthritis of the right shoulder.  First, a 30 percent 
evaluation under DC 5201 requires that motion of the major 
arm be limited to midway between the side and shoulder level, 
which is essentially 45 degrees of abduction.  Such limited 
motion has not been shown in this case, even with 
consideration of the veteran's complaints of pain.  Second, 
DC 5203 does not provide a disability evaluation in excess of 
20 percent.  Lastly, the Board finds that no other diagnostic 
code pertaining to the shoulder affords the veteran a higher 
evaluation.  For instance, there is no evidence that the 
veteran's right shoulder disability has been manifested by 
ankylosis or impairment of the humerus involving fibrosis 
union, nonunion, or loss of head of the flail shoulder.  See 
38 C.F.R. § 4.71a, DCs 5200, 5202 (2005).

The Board thus concludes that the evidence supports a 20 
percent evaluation for the veteran's arthritis of the right 
shoulder, but that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent.  

IV.  Residuals of a Fracture of the Right Fibula

The record shows that the veteran fractured his right fibula 
while on active duty.  In an April 1961 rating decision, the 
RO granted service connection and assigned a 10 percent 
evaluation for residuals of a fracture of the right fibula.  
This disability was later characterized as traumatic 
residuals of an injury to the right leg with fracture to the 
right fibula with tenderness of the tendo Achilles and 
degenerative changes of the right knee.  

In March 1992, the veteran filed a claim for increased 
compensation benefits for his right ankle disability.  In an 
October 1992 rating decision, the RO denied an evaluation in 
excess of 10 percent for the veteran's traumatic residuals of 
an injury to the right leg with fracture to the right fibula 
with tenderness of the tendo Achilles and degenerative 
changes of the right knee.  The veteran appealed that 
decision.  

In April 1995, the RO properly separated the veteran's right 
ankle disability from his right knee disability, and 
continued the 10 percent evaluation for his residuals of a 
fracture of the right fibula.  In August 1995, the RO granted 
an increased evaluation to 20 percent for the veteran's 
disability due to residuals of a fracture of the right 
fibula, effective March 1992.  Therefore, the issue on appeal 
is entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right fibula.

The veteran's right ankle disability is currently evaluated 
as 20 percent disabling under DC 5271, for marked limitation 
of motion.  Since this is the maximum evaluation allowed 
under this diagnostic code, the Board must determine whether 
any other applicable code provision warrants a higher 
evaluation for this disability.

Evaluations higher than 20 percent are provided under DC 5270 
where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, DC 
5270.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  However, such has not been shown here.

Although the mobility of the veteran's right ankle is limited 
(for which a 20 percent evaluation under DC 5271 has been 
assigned), the right ankle has never been characterized as 
immobile and, in any event, no fibrous or bony union across 
the joint (which would indicate consolidation of the joint) 
has been shown.  In this regard, the Board has reviewed 
numerous VA outpatient treatment records and several VA 
examination reports, none of which show that the veteran's 
right ankle is ankylosed.  Indeed, an October 2004 VA 
examination report noted that the veteran's right ankle 
demonstrated zero to 15 degrees of dorsiflexion and zero to 
40 degrees of plantar flexion.  In short, a disability 
evaluation higher than 20 percent is not warranted for the 
veteran's right ankle disability under DC 5270.

The Board has also considered DC 5262, which provides a 30 
percent evaluation for malunion of the tibia and fibula with 
marked ankle disability, and a 40 percent evaluation for 
nonunion of the tibia and fibula with loose motion which 
requires a brace. See 38 C.F.R. § 4.71a, DC 5262 (2005).  
However, none of the evidence of record shows that the 
veteran's right ankle is characterized by malunion or 
nonunion with marked impairment.  In fact, the October 2004 
VA examination report noted that "[T]here is no evidence nor 
is the veteran aware of any malunion or ongoing problems with 
his fibula."  Thus, an increased evaluation is not warranted 
under DC 5262.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument that an 
increased evaluation is warranted on the basis of functional 
loss due to the veteran's complaints of pain.  See DeLuca, 8 
Vet. App. at 204-08.  Where, as in this case, a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  As such, since there is no applicable diagnostic 
code which provides an evaluation in excess of 20 percent for 
limitation of motion of the ankle, consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not in order.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for residuals of a 
fracture of the right fibula.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies. See 38 
U.S.C.A § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for arthritis of the thoracic spine on the 
basis of aggravation is granted.

Service connection for arthritis of the cervical spine on the 
basis of aggravation is granted.

A 20 percent evaluation for arthritis of the right shoulder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 20 percent for residuals of a 
fracture of the right fibula is denied. 


REMAND

The veteran claims that he is entitled to increased initial 
evaluations for his service-connected carpal tunnel syndrome 
involving both wrists, as well as his psychiatric disorder, 
to include depression and PTSD.  However, the Board finds 
that additional development is needed before it can 
adjudicate these claims. 


I.  Carpal Tunnel Syndrome

The veteran's carpal tunnel syndrome of the wrists has been 
evaluated under DC 8515, for paralysis of the median nerve.  
38 C.F.R. § 4.124(a) (2005).  Paralysis is evaluated as 
either "complete" or some degree of "incomplete," either 
mild, moderate, or severe.  Notes to the rating schedule 
specify that "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.

Under DC 8515, the criteria for rating a disability as 
complete paralysis are as follows: the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.

The veteran underwent a VA neurological examination in 
October 2004.  Unfortunately, the examination report fails to 
disclose findings necessary to evaluate the disabilities 
pursuant to the rating criteria set forth in DC 8515.  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  See 38 
C.F.R. § 4.2; see also Crowe v. Brown, 7 Vet. App. 238 (1995) 
(holding that the Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of 
claims).  Accordingly, the veteran must be scheduled for a 
new examination to determine the severity of his carpal 
tunnel syndrome.  

II.  Psychiatric Disorder, to Include 
Depression and PTSD

The Board notes that the July 1996 rating decision on appeal 
granted service connection and assigned a 10 percent 
evaluation for depression, effective December 1993.  That 
decision also denied service connection for PTSD.  In a 
notice of disagreement filed in September 1996, the veteran 
disagreed with the denial of service connection for PTSD.  
The RO issued a statement of the case addressing the issue of 
service connection for PTSD in December 1997.  The veteran 
perfected his appeal by filing a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in January 1998.

In February 2003, the RO granted service connection and 
assigned a 30 percent evaluation for PTSD, effective May 30, 
2002.  In reaching its decision, the RO explained that it was 
merely recharacterizing the disability to reflect the most 
recent diagnosis.  The RO assigned a 30 percent evaluation 
from May 30, 2002, the date a VA outpatient treatment record 
showed a worsening of his psychiatric symptoms.  Thereafter, 
the veteran appealed that decision with respect to the 30 
percent evaluation as well as the May 30, 2002 effective 
date.  In December 2004, the RO granted an increased 
evaluation to 50 percent, effective May 30, 2002.  

Based on the foregoing, the Board finds that the veteran 
perfected an appeal with respect to the July 1996 rating 
decision that granted service connection and assigned a 10 
percent evaluation for depression.  Therefore, two issues 
must be adjudicated: (1) entitlement to an initial evaluation 
in excess of 10 percent for a psychiatric disorder, to 
include depression and PTSD, prior to May 30, 2002; and (2) 
entitlement to an initial evaluation in excess of 30 percent 
for a psychiatric disorder, to include depression and PTSD, 
since May 30, 2002.  

However, the Board finds that additional medical development 
is needed before the Board can adjudicate these claims.  The 
veteran was afforded a VA psychiatric examination in October 
2004.  However, a report from that examination indicates that 
a thorough mental status examination was not performed to 
accurately assess the severity of the veteran's psychiatric 
disorder.  Instead, the examiner merely recorded the 
veteran's complaints and listed the diagnoses.  Therefore, a 
new examination is required to assess the severity of the 
veteran's service-connected psychiatric disorder, to include 
depression and PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA neurological 
examination to determine the current 
severity of his service-connected carpal 
tunnel syndrome.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.

The examination should include all tests 
and studies deemed necessary by the 
examiner to assess the level of service-
connected disability.  The examiner 
should report all subjective complaints 
and physical findings associated with the 
veteran's right and left carpal tunnel 
syndrome, as opposed to his service-
connected arthritis of the hands.

The examiner should specifically discuss 
whether physical examination reveals any 
evidence of the following 
symptoms/manifestations in either hand, 
and if present, to what degree: the hand 
inclined to the ulnar side, the index and 
middle fingers more extended than 
normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb 
in the plane of the hand (ape hand); 
pronation incomplete and defective, 
absence of flexion of index finger and 
feeble flexion of middle finger, cannot 
make a fist, index and middle fingers 
remain extended; cannot flex distal 
phalanx of thumb, defective opposition 
and abduction of the thumb at right 
angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.

2.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to determine the current 
severity of his service-connected 
psychiatric disorder, to include 
depression and PTSD.   The claims file 
and a separate copy of this remand must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

The examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment that is 
attributable to his service-connected 
psychiatric disorder, to include 
depression and PTSD.  The examiner should 
provide medical findings in terms 
consistent with the current criteria for 
rating mental disorders under 38 C.F.R. § 
4.130, Diagnostic Codes 9411-9440, should 
assign a GAF score, and explain the 
meaning of the numerical score assigned.  
All findings should be reported in detail 
accompanied by a complete rationale.

3.  The RO should then review the 
examination reports to ensure that they 
comply with this remand.  If deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the RO should adjudicate 
the issues involving: (1) entitlement to 
an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the 
right wrist; (2) entitlement to an 
initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the 
left wrist; (3) entitlement to an initial 
evaluation in excess of 10 percent for a 
psychiatric disorder, to include 
depression and PTSD, prior to May 30, 
2002; and (4) entitlement to an initial 
evaluation in excess of 50 percent for a 
psychiatric disorder, to include 
depression and PTSD, since May 30, 2002.  

5.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


